Order denying plaintiff’s motion to vacate notice of examination before trial affirmed, with ten dollars costs and disbursements; the examination to proceed on five days’ notice. The relationship of the witness to the plaintiff, the relation of the witness to the transactions out of which the general release sprang and the fact that the defendants are executors acting on behalf of a decedent are all special circumstances adequately justifying the examination of the witness before trial on behalf of the defendants. (Manufacturers Trust Co. v. American Nat. Fire Ins. Co., 232 App. Div. 536; Bloede Co. v. Devine Co., 211 id, 180; Mayer v. New York Canners, Inc., 217 id. 202.) Lazansky, P. J., Kapper, Carswell, Scudder and Tompkins, JJ., concur.